DETAILED ACTION
1.	Applicant's amendments and remarks submitted on July 14, 2021 have been entered. Claims 1, 10-11, 13-15 and 19-20 have been amended. Claims 1, 3-11 and 13-20 are still pending on this application, with claims 1, 3-11 and 13-20 being rejected. No new rejections are set forth herein; accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2017/0245087 A1 to Baba in view of US Patent Pub No 2010/0323793 A1 to Andall, and further in view of US Patent Pub No 2015/0016642 A1 to Walsh et al. (“Walsh”).
As to claim 1, Baba discloses an audio signal reproduction apparatus comprising: a reproduction unit that reproduces an audio signal (see pg. 2, ¶ 0028; pg. 3, ¶ 0033) supplied to a plurality of speakers installed to be directed to a listening position (see figure 1; pg. 2, ¶ 0032); and an adjustment unit that adjusts a delay amount of the audio signal supplied to a target speaker among the plurality of speakers in accordance with an interval of a measurement sound obtained from a picked-up signal with the plurality of speakers (see pg. 1, ¶ 0009; pg. 2, ¶ 0017; pg. 3, ¶ 0033), wherein the picked-up signal includes the measurement sound with a leading silent section of any length picked up by a sound pickup apparatus installed at the listening position (recorded sequence with silent section before first pickup sound, see figures 5 and 9; pg. 1, ¶ 0009; pg. 2, ¶ 0032; pg. 3, ¶ 0039 - ¶ 0040; pg. 6, ¶ 0058), wherein the measurement sound 
Baba further discloses wherein the predetermined time interval comprises different time intervals (see figure 8; pg. 5, ¶ 0052), but does not disclose wherein the different time intervals each correspond to a predicted value, for each of the speakers, of the distance difference. However Baba does disclose the test signal sequences being determined or selected based on speaker configurations or number of channels (see pg. 3, ¶ 0037), and further it is well-known in the art that different speaker configurations (e.g. 5.1, 5.1.2, 7.1, etc.) have different distances between each speaker and a preferred or optimal listening position, as taught by Andall, which discloses a similar speaker setup system, and further discloses different configurations with different speaker placements and distances between the listening position and the speakers (see figures 1A-2; pg. 1, ¶ 0003 - ¶ 0004). Selecting different time intervals based on a predicted distance between each speaker and the user is therefore considered an obvious choice given the teachings of Baba, which discloses different predetermined time intervals and wherein the test sequences can be dependent on speaker configurations. The motivation being in order to provide a test sequence with predetermined time intervals that more closely correspond to different available speaker configurations. 
Baba in view of Andall further discloses the audio signal reproduction apparatus being wired or wirelessly connected to an external device (Baba pg. 2, ¶ 0029, ¶ 0031), but is silent on a signal source for an input signal, and therefore does not expressly disclose wherein the audio 
Walsh discloses a similar measurement and adjustment system for speakers (see pg. 1, ¶ 0006), and further discloses wherein the system can a wired or wireless soundbar device for implementing the front channel, calibration engine and A/V processing components (see pg. 2, ¶ 0011; pg. 4, ¶ 0032), the system further including input devices for providing content to be output by the speakers (see pg. 2, ¶ 0022 - ¶ 0023; pg. 4, ¶ 0032 - ¶ 0033).
Baba in view of Andall and Walsh are analogous art because they are drawn to speaker systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the signal source providing an input signal via direct connection as taught by Walsh in the apparatus as taught by Baba in view of Andall. The motivation would have been as a matter of design choice, depending on the listening environment, the audio to be output, and the available input sources or devices (Walsh pg. 2, ¶ 0022 - ¶ 0023; pg. 4, ¶ 0032 - ¶ 0033). 
As to claim 3, Baba in view of Andall and Walsh further discloses wherein the adjustment unit adjusts the delay amount of the audio signal on a basis of a speaker installed at a position farthest from the listening position among the plurality of speakers (Baba pg. 4, ¶ 0044).  
As to claim 4, Baba in view of Andall and Walsh further discloses wherein the audio signal reproduction apparatus is further configured to: be connected to the plurality of speakers (Baba pg. 2, ¶ 0029, ¶ 0031), and supply the measurement signal to the plurality of speakers at Baba pg. 3, ¶ 0035), and supply the audio signal corresponding to the delay amount at time of reproduction (Baba pg. 3, ¶ 0033).  
As to claim 5, Baba in view of Andall and Walsh further discloses wherein the audio signal reproduction apparatus is further configured to supply, at the time of measurement, the measurement signal to the plurality of speakers after sound pickup by the sound pickup apparatus is started (Baba pg. 4, ¶ 0046).  
As to claim 6, Baba in view of Andall and Walsh further discloses wherein the sound pickup apparatus is a terminal device having a microphone (Baba pg. 2, ¶ 0032), and after starting the sound pickup by the microphone, the terminal device supplies the measurement signal to each of the plurality of speakers of the audio signal reproduction apparatus, and requests starting output of the measurement sound from each of the speakers (Baba pg. 3, ¶ 0038; pg. 4, ¶ 0046).  
As to claim 7, Baba in view of Andall and Walsh further discloses wherein the terminal device: calculates a delay amount of the audio signal on a basis of the picked-up signal obtained by picking up the measurement sound output from the plurality of speakers (Baba pg. 3, ¶ 0039 - ¶ 0040; pg. 4, ¶ 0044), and transmits the calculated delay amount of the audio signal to the audio signal reproduction apparatus (Baba pg. 4, ¶ 0044 - ¶ 0045).  
As to claim 8, Baba in view of Andall and Walsh further discloses wherein the audio signal reproduction apparatus comprises a wireless speaker, having a speaker unit, installed to be directed to the listening position (Baba pg. 2, ¶ 0031; Walsh soundbar, see pg. 2, ¶ 0011; pg. 4, ¶ 0032), and wherein the audio signal reproduction apparatus supplies the measurement signal to the speaker unit at time of measurement and supplies the audio signal corresponding to the delay amount to the speaker unit at time of reproduction (Baba pg. 3, ¶ 0033, ¶ 0035).  
claim 9, Baba in view of Andall and Walsh further discloses wherein the sound pickup apparatus is a terminal device having a microphone (Baba pg. 2, ¶ 0032), wherein the plurality of speakers comprise a plurality of wireless speakers (Baba pg. 2, ¶ 0031; Walsh pg. 4, ¶ 0032), and wherein the terminal device: transmits the measurement signal to each of the plurality of wireless speakers after starting the sound pickup by the microphone, and requests start of the output of the measurement sound from each of the plurality of wireless speakers (Baba pg. 2, ¶ 0031; pg. 3, ¶ 0038; pg. 4, ¶ 0046), calculates the delay amount of the audio signal on a basis of the picked-up signal obtained by picking up the measurement sound output from the plurality of wireless speakers (Baba pg. 2, ¶ 0031; pg. 3, ¶ 0039 - ¶ 0040, pg. 4, ¶ 0044), and transmits the calculated delay amount of the audio signal to each of the plurality of wireless speakers, and requests reproduction of the audio signal corresponding to the delay amount by each of the plurality of wireless speakers (Baba pg. 2, ¶ 0031; pg. 3, ¶ 0033; pg. 4, ¶ 0044 - ¶ 0045).  
As to claim 10, Baba in view of Andall and Walsh further discloses wherein the predetermined time interval comprises a time interval exceeding a maximum time lag caused by the distance difference (Baba interval greater than pickup time for each speaker position, see figure 9; pg. 1, ¶ 0011; pg. 3, ¶ 0036; pg. 6, ¶ 0058).  
As to claim 11, Baba in view of Andall and Walsh further discloses using a time interval that is greater than the time it takes for the test sound to reach the speakers (Baba figure 9; pg. 1, ¶ 0011; pg. 3, ¶ 0036; pg. 6, ¶ 0058), but does not disclose wherein the predetermined time interval comprises a time interval exceeding the predicted value of the distance difference. However setting a time interval to exceed the predicted value of distance difference in particular is merely a straightforward possibility and therefore an obvious choice given the teachings of Baba in view of Andall and Walsh, in order to provide sufficient time between the test signal emission and test signal pickup for each predicted speaker position based on speaker configuration, and prevent the test signals intended for individual speakers from being confused with other test signals for other speakers in the system, thus providing more accurate measurements and adjustments for each speaker position. 
As to claim 13, Baba discloses a reproduction method of an audio signal reproduction apparatus including: a step of, by a reproduction unit, reproducing an audio signal (see pg. 2, ¶ 0028; pg. 3, ¶ 0033) supplied to a plurality of speakers installed to be directed to a listening position (see figure 1; pg. 2, ¶ 0032); a step of, by an adjustment unit, adjusting a delay amount of the audio signal supplied to a target speaker among the plurality of speakers in accordance with an interval of a measurement sound obtained from a picked-up signal with the plurality of speakers (see pg. 1, ¶ 0009; pg. 2, ¶ 0017; pg. 3, ¶ 0033), wherein the picked-up signal includes the measurement sound with a leading silent section of any length picked up by a sound pickup apparatus installed at the listening position (recorded sequence with silent section before first pickup sound, see figures 5 and 9; pg. 1, ¶ 0009; pg. 2, ¶ 0032; pg. 3, ¶ 0039 - ¶ 0040; pg. 6, ¶ 0058), wherein the measurement sound corresponds to a measurement signal (see pg. 1, ¶ 0009; pg. 2, ¶ 0032), wherein the measurement signal causes the plurality of speakers to output the measurement sound at a predetermined time interval (see pg. 3, ¶ 0036), and wherein the adjustment unit adjusts the delay amount of the audio signal in accordance with a distance difference between positions of respective speakers with respect to the listening position (see pg. 1, ¶ 0009; pg. 2, ¶ 0017, ¶ 0032).
Baba further discloses wherein the predetermined time interval comprises different time intervals (see figure 8; pg. 5, ¶ 0052), but does not disclose wherein the different time intervals each correspond to a predicted value, for each of the speakers, of the distance difference. However Baba does disclose the test signal sequences being determined or selected based on speaker configurations or number of channels (see pg. 3, ¶ 0037), and further it is well-known in the art that different speaker configurations (e.g. 5.1, 5.1.2, 7.1, etc.) have different distances between each speaker and a preferred or optimal listening position, as taught by Andall, which discloses a similar speaker setup system, and further discloses different configurations with different speaker placements and distances between the listening position and the speakers (see figures 1A-2; pg. 1, ¶ 0003 - ¶ 0004). Selecting different time intervals based on a predicted distance between each speaker and the user is therefore considered an obvious choice given the teachings of Baba, which discloses different predetermined time intervals and wherein the test sequences can be dependent on speaker configurations. The motivation being in order to provide a test sequence with predetermined time intervals that more closely correspond to different available speaker configurations. 
Baba further discloses the audio signal reproduction apparatus being wired or wirelessly connected to an external device (see pg. 2, ¶ 0029, ¶ 0031), but is silent on a signal source for an input signal, and therefore does not expressly disclose wherein the audio signal is a result of decoding of an input signal received by the audio signal reproduction apparatus via a direct physical connection between a signal source and a decoding unit of the audio signal reproduction apparatus.
Walsh discloses a similar measurement and adjustment system for speakers (see pg. 1, ¶ 0006), and further discloses wherein the system can a wired or wireless soundbar device for implementing the front channel, calibration engine and A/V processing components (see pg. 2, ¶ 0011; pg. 4, ¶ 0032), the system further including input devices for providing content to be output by the speakers (see pg. 2, ¶ 0022 - ¶ 0023; pg. 4, ¶ 0032 - ¶ 0033).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the signal source providing an input signal via direct connection as taught by Walsh in the method as taught by Baba in view of Andall. The motivation would have been as a matter of design choice, depending on the listening environment, the audio to be output, and the available input sources or devices (Walsh pg. 2, ¶ 0022 - ¶ 0023; pg. 4, ¶ 0032 - ¶ 0033). 
As to claim 14, Baba discloses at least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor (see pg. 7, ¶ 0068) to function as an audio signal reproduction apparatus including: a reproduction unit that reproduces an audio signal (see pg. 2, ¶ 0028; pg. 3, ¶ 0033) supplied to a plurality of speakers installed to be directed to a listening position (see figure 1; pg. 2, ¶ 0032); and an adjustment unit that adjusts a delay amount of the audio signal supplied to a target speaker among the plurality of speakers in accordance with an interval of a measurement sound obtained from a picked-up signal with the plurality of speakers (see pg. 1, ¶ 0009; pg. 2, ¶ 0017; pg. 3, ¶ 0033), wherein the picked-up signal includes the measurement sound with a leading silent section of any length picked up by a sound pickup apparatus installed to be directed to the listening position (recorded sequence with silent section before first pickup sound, see figures 5 and 9; pg. 1, ¶ 0009; pg. 2, ¶ 0032; pg. 3, ¶ 0039 - ¶ 0040; pg. 6, ¶ 0058), wherein the measurement sound corresponds to a measurement signal (see pg. 1, ¶ 0009), wherein the measurement signal causes the plurality of speakers to output the measurement sound at a predetermined time interval (see pg. 3, ¶ 0036), and wherein the adjustment unit adjusts the delay amount of the audio signal in accordance with a distance difference between positions of respective speakers with respect to the listening position (see pg. 1, ¶ 0009; pg. 2, ¶ 0017, ¶ 0032).
Baba further discloses wherein the predetermined time interval comprises different time intervals (see figure 8; pg. 5, ¶ 0052), but does not disclose wherein the different time intervals each correspond to a predicted value, for each of the speakers, of the distance difference. However Baba does disclose the test signal sequences being determined or selected based on speaker configurations or number of channels (see pg. 3, ¶ 0037), and further it is well-known in the art that different speaker configurations (e.g. 5.1, 5.1.2, 7.1, etc.) have different distances between each speaker and a preferred or optimal listening position, as taught by Andall, which discloses a similar speaker setup system, and further discloses different configurations with different speaker placements and distances between the listening position and the speakers (see figures 1A-2; pg. 1, ¶ 0003 - ¶ 0004). Selecting different time intervals based on a predicted distance between each speaker and the user is therefore considered an obvious choice given the teachings of Baba, which discloses different predetermined time intervals and wherein the test sequences can be dependent on speaker configurations. The motivation being in order to provide a test sequence with predetermined time intervals that more closely correspond to different available speaker configurations. 
Baba further discloses the audio signal reproduction apparatus being wired or wirelessly connected to an external device (see pg. 2, ¶ 0029, ¶ 0031), but is silent on a signal source for an input signal, and therefore does not expressly disclose wherein the audio signal is a result of decoding of an input signal received by the audio signal reproduction apparatus via a direct physical connection between a signal source and a decoding unit of the audio signal reproduction apparatus.
Walsh discloses a similar measurement and adjustment system for speakers (see pg. 1, ¶ 0006), and further discloses wherein the system can a wired or wireless soundbar device for implementing the front channel, calibration engine and A/V processing components (see pg. 2, ¶ 0011; pg. 4, ¶ 0032), the system further including input devices for providing content to be output by the speakers (see pg. 2, ¶ 0022 - ¶ 0023; pg. 4, ¶ 0032 - ¶ 0033).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the signal source providing an input signal via direct connection as taught by Walsh in the apparatus as taught by Baba in view of Andall. The motivation would have been as a matter of design choice, depending on the listening environment, the audio to be output, and the available input sources or devices (Walsh pg. 2, ¶ 0022 - ¶ 0023; pg. 4, ¶ 0032 - ¶ 0033). 
As to claim 15, Baba discloses a sound pickup apparatus comprising: a sound pickup unit configured to: pick up, at a listening position, a measurement sound corresponding to a measurement signal output from a plurality of speakers installed to be directed to the listening position and obtain a picked-up signal (see figure 1; pg. ¶ 0009; pg. 2, ¶ 0028, ¶ 0032), wherein the plurality of speakers are connected to an audio signal reproduction apparatus (see figure 1; pg. 2, ¶ 0028), wherein the measurement signal causes the plurality of speakers to output the measurement sound at a predetermined time interval (see pg. 3, ¶ 0036), wherein the picked-up signal includes the measurement sound with a leading silent section of any length picked up at the listening position (recorded sequence with silent section before first pickup sound, see figures 5 and 9; pg. 1, ¶ 0009; pg. 2, ¶ 0032; pg. 3, ¶ 0039 - ¶ 0040; pg. 6, ¶ 0058), and wherein an adjustment unit adjusts a delay amount of the audio signal in accordance with a distance difference between positions of respective speakers with respect to the listening position (see pg. 1, ¶ 0009; pg. 2, ¶ 0017, ¶ 0032).
Baba further discloses wherein the predetermined time interval comprises different time intervals (see figure 8; pg. 5, ¶ 0052), but does not disclose wherein the different time intervals each correspond to a predicted value, for each of the speakers, of the distance difference. However Baba does disclose the test signal sequences being determined or selected based on speaker configurations or number of channels (see pg. 3, ¶ 0037), and further it is well-known in the art that different speaker configurations (e.g. 5.1, 5.1.2, 7.1, etc.) have different distances between each speaker and a preferred or optimal listening position, as taught by Andall, which discloses a similar speaker setup system, and further discloses different configurations with different speaker placements and distances between the listening position and the speakers (see figures 1A-2; pg. 1, ¶ 0003 - ¶ 0004). Selecting different time intervals based on a predicted distance between each speaker and the user is therefore considered an obvious choice given the teachings of Baba, which discloses different predetermined time intervals and wherein the test sequences can be dependent on speaker configurations. The motivation being in order to provide a test sequence with predetermined time intervals that more closely correspond to different available speaker configurations. 
Baba further discloses the audio signal reproduction apparatus being wired or wirelessly connected to an external device (see pg. 2, ¶ 0029, ¶ 0031), but is silent on a signal source for an input signal, and therefore does not expressly disclose the plurality of speakers being configured to output at least one signal that is a result of decoding of an input signal received by the audio signal reproduction apparatus via a direct physical connection between a signal source and a decoding unit of the audio signal reproduction apparatus.
Walsh discloses a similar measurement and adjustment system for speakers (see pg. 1, ¶ 0006), and further discloses wherein the system can a wired or wireless soundbar device for implementing the front channel, calibration engine and A/V processing components (see pg. 2, ¶ 0011; pg. 4, ¶ 0032), the system further including input devices for providing content to be output by the speakers (see pg. 2, ¶ 0022 - ¶ 0023; pg. 4, ¶ 0032 - ¶ 0033).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the signal source providing an input signal via direct connection as taught by Walsh in the apparatus as taught by Baba in view of Andall. The motivation would have been as a matter of design choice, depending on the listening environment, the audio to be output, and the available input sources or devices (Walsh pg. 2, ¶ 0022 - ¶ 0023; pg. 4, ¶ 0032 - ¶ 0033). 
As to claim 16, Baba in view of Andall and Walsh further discloses wherein the sound pickup apparatus supplies, after starting the sound pickup by the sound pickup unit, the measurement signal to each of the plurality of speakers of an audio signal reproduction apparatus that reproduces an audio signal and requests starting output of the measurement sound from each of the speakers (Baba see pg. 2, ¶ 0028; pg. 3, ¶ 0038; pg. 4, ¶ 0046).  
As to claim 17, Baba in view of Andall and Walsh further discloses further comprising: a calculation unit that calculates a delay amount of the audio signal on a basis of the picked-up signal obtained by picking up the measurement sound output from the plurality of speakers (Baba pg. 3, ¶ 0039 - ¶ 0040; pg. 4, ¶ 0044); and a transmission unit that transmits the calculated delay amount of the audio signal to the audio signal reproduction apparatus (Baba pg. 2, ¶ 0032; pg. 4, ¶ 0044 - ¶ 0045).  
As to claim 18, Baba in view of Andall and Walsh further discloses wherein the sound pickup unit is a microphone, and wherein the sound pickup apparatus is a terminal device including the microphone (Baba pg. 2, ¶ 0032).  
As to claim 19, Baba discloses a sound pickup method of a sound pickup apparatus, the method comprising: by a sound pickup apparatus: picking up a measurement sound corresponding to a measurement signal output from a plurality of speakers installed to be directed to a listening position; and obtaining a picked-up signal (see pg. ¶ 0009; pg. 2, ¶ 0028, ¶ 0032), wherein the plurality of speakers are connected to an audio signal reproduction apparatus (see figure 1; pg. 2, ¶ 0028), wherein the measurement signal causes the plurality of speakers to output the measurement sound at a predetermined time interval (see pg. 3, ¶ 0036), wherein the picked-up signal includes the measurement sound with a leading silent section of any length picked up at the listening position (recorded sequence with silent section before first pickup sound, see figures 5 and 9; pg. 1, ¶ 0009; pg. 2, ¶ 0032; pg. 3, ¶ 0039 - ¶ 0040; pg. 6, ¶ 0058), and wherein an adjustment unit adjusts a delay amount of the audio signal in accordance with a distance difference between positions of respective speakers with respect to the listening position (see pg. 1, ¶ 0009; pg. 2, ¶ 0017, ¶ 0032).
Baba further discloses wherein the predetermined time interval comprises different time intervals (see figure 8; pg. 5, ¶ 0052), but does not disclose wherein the different time intervals each correspond to a predicted value, for each of the speakers, of the distance difference. However Baba does disclose the test signal sequences being determined or selected based on speaker configurations or number of channels (see pg. 3, ¶ 0037), and further it is well-known in the art that different speaker configurations (e.g. 5.1, 5.1.2, 7.1, etc.) have different distances between each speaker and a preferred or optimal listening position, as taught by Andall, which discloses a similar speaker setup system, and further discloses different configurations with different speaker placements and distances between the listening position and the speakers (see figures 1A-2; pg. 1, ¶ 0003 - ¶ 0004). Selecting different time intervals based on a predicted distance between each speaker and the user is therefore considered an obvious choice given the teachings of Baba, which discloses different predetermined time intervals and wherein the test sequences can be dependent on speaker configurations. The motivation being in order to provide a test sequence with predetermined time intervals that more closely correspond to different available speaker configurations. 
Baba further discloses the audio signal reproduction apparatus being wired or wirelessly connected to an external device (see pg. 2, ¶ 0029, ¶ 0031), but is silent on a signal source for an input signal, and therefore does not expressly disclose the plurality of speakers being configured to output at least one signal that is a result of decoding of an input signal received by the audio signal reproduction apparatus via a direct physical connection between a signal source and a decoding unit of the audio signal reproduction apparatus.
Walsh discloses a similar measurement and adjustment system for speakers (see pg. 1, ¶ 0006), and further discloses wherein the system can a wired or wireless soundbar device for implementing the front channel, calibration engine and A/V processing components (see pg. 2, ¶ 0011; pg. 4, ¶ 0032), the system further including input devices for providing content to be output by the speakers (see pg. 2, ¶ 0022 - ¶ 0023; pg. 4, ¶ 0032 - ¶ 0033).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the signal source providing an input signal via direct connection as taught by Walsh in the method as taught by Baba in view of Andall. The motivation would have been as a matter of design choice, depending on the listening environment, the audio to be output, and the available input sources or devices (Walsh pg. 2, ¶ 0022 - ¶ 0023; pg. 4, ¶ 0032 - ¶ 0033). 
As to claim 20, Baba discloses at least one non-transitory computer-readable storage medium encoded with executable instructions that, when executed by at least one processor, cause the at least one processor to function as a sound pickup apparatus (see pg. 7, ¶ 0068) including: a sound pickup unit that picks up a measurement sound corresponding to a measurement signal output from a plurality of speakers installed to be directed to a listening position and obtains a picked-up signal (see pg. ¶ 0009; pg. 2, ¶ 0028, ¶ 0032), wherein the plurality of speakers are connected to an audio signal reproduction apparatus (see figure 1; pg. 2, ¶ 0028), wherein the measurement signal causes the plurality of speakers to output the measurement sound at a predetermined time interval (see pg. 3, ¶ 0036), wherein the picked-up signal includes the measurement sound with a leading silent section of any length picked up at the listening position (recorded sequence with silent section before first pickup sound, see figures 5 and 9; pg. 1, ¶ 0009; pg. 2, ¶ 0032; pg. 3, ¶ 0039 - ¶ 0040; pg. 6, ¶ 0058), and wherein an adjustment unit adjusts a delay amount of the audio signal in accordance with a distance difference between positions of respective speakers with respect to the listening position (see pg. 1, ¶ 0009; pg. 2, ¶ 0017, ¶ 0032).
Baba further discloses wherein the predetermined time interval comprises different time intervals (see figure 8; pg. 5, ¶ 0052), but does not disclose wherein the different time intervals each correspond to a predicted value, for each of the speakers, of the distance difference. However Baba does disclose the test signal sequences being determined or selected based on speaker configurations or number of channels (see pg. 3, ¶ 0037), and further it is well-known in the art that different speaker configurations (e.g. 5.1, 5.1.2, 7.1, etc.) have different distances between each speaker and a preferred or optimal listening position, as taught by Andall, which discloses a similar speaker setup system, and further discloses different configurations with different speaker placements and distances between the listening position and the speakers (see figures 1A-2; pg. 1, ¶ 0003 - ¶ 0004). Selecting different time intervals based on a predicted distance between each speaker and the user is therefore considered an obvious choice given the teachings of Baba, which discloses different predetermined time intervals and wherein the test sequences can be dependent on speaker configurations. The motivation being in order to provide a test sequence with predetermined time intervals that more closely correspond to different available speaker configurations. 
Baba further discloses the audio signal reproduction apparatus being wired or wirelessly connected to an external device (see pg. 2, ¶ 0029, ¶ 0031), but is silent on a signal source for an input signal, and therefore does not expressly disclose the plurality of speakers being configured to output at least one signal that is a result of decoding of an input signal received by the audio signal reproduction apparatus via a direct physical connection between a signal source and a decoding unit of the audio signal reproduction apparatus.
Walsh discloses a similar measurement and adjustment system for speakers (see pg. 1, ¶ 0006), and further discloses wherein the system can a wired or wireless soundbar device for implementing the front channel, calibration engine and A/V processing components (see pg. 2, ¶ 0011; pg. 4, ¶ 0032), the system further including input devices for providing content to be output by the speakers (see pg. 2, ¶ 0022 - ¶ 0023; pg. 4, ¶ 0032 - ¶ 0033).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the signal source providing an input signal via direct connection as taught by Walsh in the apparatus as taught by Baba in view of Andall. The motivation would have been as a matter of design choice, depending on the listening environment, the audio to be output, and the available input sources or devices (Walsh pg. 2, ¶ 0022 - ¶ 0023; pg. 4, ¶ 0032 - ¶ 0033).    

Response to Arguments
4.	Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive.
	Regarding claim 1, Applicant argues “the Office has not provided any such reasoning why” the limitations regarding different time intervals corresponding to different time positions correspond to a predicted value of the distance difference, that “it is not explained how a test sequence with predetermined time intervals that more closely correspond to different available speaker configurations would have been advantageous or solved a problem,” and further traverses the use of Official Notice in Examiner’s reasoning for the use of different time intervals according to speaker configuration.
Examiner respectfully disagrees that “no portion of Walsh or Baba would have taught or suggested” the different time interval limitations as recited in claim 1. Baba discloses the test sounds being emitted at intervals, and further teaches wherein the time intervals are constant (see figure 4) or can be different for each speaker (see figure 8; pg. 5, ¶ 0052). As further taught by Baba, the test signal sequences are determined by the system or selected by the user based on the determined speaker configuration (see pg. 3, ¶ 0037). Baba recites examples based on a 5.1 speaker configuration, and further recites the number and types of speakers are not a limitation and can be selected as desired (see pg. 2, ¶ 0030 - ¶ 0031). As Applicant has traversed the use of Official Notice regarding the different speaker configurations (e.g. 5.1, 5.1.2, 7.1, etc.) with different distances between each speaker and a preferred or optimal listening position being well-known, Examiner has introduced US Patent Pub No 2010/0323793 A1 to Andall to the rejection of the claims. Andall discloses a similar speaker setup system, and further discloses various typical speaker configurations where the speaker positions depend on the specific configuration selected, and the different configurations include different speaker placements and distances between the listening position and the speakers (see figures 1A-2; pg. 1, ¶ 0003 - ¶ 0004). Examiner maintains that selecting different time intervals based on a predicted distance between each speaker and the user is therefore considered an obvious choice given the teachings of Baba, which already discloses both constant or different predetermined time intervals for each speaker, and further discloses wherein the test sequences can be dependent on speaker configurations as determined by the system or selected by the user (see pg. 3, ¶ 0037). The proposed modification is considered a way to select a test sequence based on the determined speaker configuration, as generally already taught by Baba, the motivation being to select or adapt the test sequence with predetermined time intervals that more closely correspond to different known and available speaker configurations, each having varying distances and placements for each speaker relative to an optimal listening position. 
Regarding claims 13-15 and 19-20, Examiner respectfully maintains the claimed invention would have been obvious in view of Baba and Walsh for the same reasons as stated above.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652